Citation Nr: 0819397	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a traumatic brain 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and a friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1990.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for a cervical spine disorder, a lumbar 
spine disorder, and headaches, and a January 2006 rating 
decision of the VARO in Montgomery, Alabama, which denied a 
claim for service connection for a traumatic brain injury 
(TBI).

In March 2008, the veteran, his mother, and a friend 
testified before the undersigned Acting Veterans Law Judge, 
at the Montgomery RO (Travel Board hearing).  A transcript of 
that hearing is of record.  The veteran agreed at the time of 
the hearing that the issues on appeal were service connection 
for cervical and lumbar spine disorders and a headache 
disorder; however, he had requested a Travel Board hearing 
with regard to his claim for traumatic brain injury as well.  
Given that he testified as to all the residuals arising from 
his reported in-service head injury, including headaches and 
memory loss (see March 2008 hearing transcript at 10), the 
Board of Veterans' Appeals (Board) finds that the veteran's 
request for a hearing with regard to residuals of a traumatic 
brain injury has been satisfied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran reported during his May 2004 VA spine examination 
that he was receiving Social Security Administration (SSA) 
disability benefits for his back, neck, and headache 
disorders.  A request for those records must be made.

On review of the record, the Board finds that medical 
professionals have presented different and conflicting 
opinions as to the etiology of the veteran's current cervical 
and lumbar spine disorders.  The veteran's representative has 
requested remand for development of additional VA examination 
reports.  See November 15, 2007 statement from 
representative.  A February 2005 medical opinion from the 
veteran's primary physician supports a connection between the 
veteran's cervical and lumbar spine problems and service; 
however, the opinion does not include any rationale or 
support for the conclusions provided.  In addition, with 
regard to the low back claim, the February 2005 opinion 
states that the veteran had lumbar disc disease in 1980 and 
that he received saddle blocks for the problem while on 
active duty.  The service records, on the other hand, show 
that the veteran did not enter military service until 1982, 
and the service treatment records are silent as to saddle 
block treatment for the low back.

By contrast to the February 2005 opinion which arguably 
supports the claim, a June 2004 VA examination report 
provided a negative opinion with regard to the question of a 
connection between the veteran's cervical and lumbar spine 
problems and service.  The June 2004 examiner supported her 
opinion by noting inconsistencies in the physical 
examination, the lack of treatment records for a significant 
period of time following service, and the opinion that the 
type of injury sustained in service by the veteran was 
usually an acute problem.  In addition, an April 2001 private 
treatment record noted that the veteran sustained a neck 
injury in a fight in 1995.

Further, while a March 2003 VA neuropsychology consultation 
report indicates a positive relationship between the 
veteran's reported head injury in service and current 
cerebral impairment, including memory loss, the service 
medical records are silent as to a head injury.  A July 2002 
VA examination report attributed the veteran's reported 
headaches to cervical muscle spasm.  For these reasons, 
further VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records from SSA 
pertinent to the veteran's claim for 
disability benefits.  This should include 
the decision granting the benefits, as 
well as all of the medical records relied 
upon concerning that claim.

2.  Thereafter, obtain a medical opinion, 
with examination if necessary, for the 
purpose of determining whether there is a 
relationship between the veteran's service 
and his current neck, low back, headache, 
and cerebral disorders.  Such examination 
is to include a detailed review of the 
evidence in the claims folder, including 
the veteran's service treatment records, 
and the medical opinions provided in the 
(1) April 2001 private medical record; (2) 
July 2002 general medical examination; (3) 
March 2003 VA neuropsychology consultation 
report; (4) June 2004 VA examination 
report; and (4) February 2005 VA 
outpatient treatment record.  The 
veteran's claims folder in its entirety is 
to be furnished to the examiner in 
connection with this opinion.  As to each 
of the disabilities on appeal, the 
examiner should provide a professional 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that the veteran's claimed disability is 
proximately due to or the result of his 
service or a service-connected disability.

3.  Thereafter, readjudicate the claims 
for service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim since 
the issuance of the last SSOC.  The 
veteran and his representative, should be 
given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



